Case 1:21-cv-02210-KAM-RLM Document 22 Filed 05/21/21 Page 1 of 1 PageID #: 80

    Bank of America Tower
    50 N. Laura Street, Suite 2600
    Jacksonville, Florida 32202
    Tel: 904 598-6100
    www.sgrlaw.com




                                                May 21, 2021


    BY ECF
    The Honorable Kiyo A. Matsumoto
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201
    Chambers: Room S905
    Courtroom: 6C South

    Re:           Alexander Mirvis, et al. v. Berkshire Hathaway Inc. and Government Employees
                  Insurance Company (a/k/a GEICO), No. 21 Civ. 2210 (KAM)(RLM)

    Dear Judge Matsumoto:

           We represent Government Employees Insurance Company (“GEICO”) in the above
    referenced action. Pursuant to the Court’s May 19, 2021 Order following the pre-motion
    conference on the same date, we write to confirm that GEICO agrees to submit an affidavit
    confirming that Berkshire Hathaway Inc. is not in any way involved in GEICO’s day-to-day
    operations, including GEICO’s issuance of insurance policies and data management.

             GEICO will be prepared to submit the affidavit by May 27, 2021.


                                                Sincerely,
                                                Smith, Gambrell & Russell, LLP
                                                John P. Marino
                                                John P. Marino, pro hac vice


    Copy to counsel of record (via ECF)




                                                           1" = "1" "SGR/24911207.1" "" SGR/24911207.15283388.v1
